DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 01 August 2022 in response to the Office Action of 11 April 2022 are acknowledged and have been entered. Claims 1-25, 32, 35-42, and 45-51 have been cancelled. 
Claims 26-31, 33-34, and 43-44 are pending and being examined on the merits.

Withdrawn Claim Objections/Rejections
The objection of claim 51 in the office action mailed 11 April 2022 is withdrawn in view of applicants’ cancellation of claim 51.
The rejections of claims 31 and 44 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph in the office action mailed 11 April 2022is withdrawn in view of applicants’ claim amendments.
The rejections under 35 U.S.C. 103 of claims 26-31, 33-34, and 43-44 in the office action mailed 11 April 2022 are withdrawn in view of the new rejections are set forth below.  The rejections under 35 U.S.C. 103 of claims 45-51 in the office action mailed 11 April 2022 are withdrawn in view of applicants’ claim cancellations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26-29, 33, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Church (US 2015/0031132 A1, published 1/29/2015) in view of Kim (Kim et al. Genome Res. 2014. 24: 1012-1019).
Regarding claims 26, 28, and 44 Church teaches methods of genome editing using RNA guided DNA binding proteins [0015, 0037].  Church teaches a method where a cell is genetically modified (i.e. introducing into the cell) to include an enzyme, which can be Cas9, and a guide RNA (gRNA) [0141].  Church teaches that the cell expresses the enzyme and guide RNA is provided to the cell from the media surrounding the cell [0141]. Church teaches that the guide RNA and the enzyme form a co-localization complex at target DNA where the enzyme cuts the DNA [0141]. Church teaches that the RNA is complementary to at least 10 base pairs to the target DNA sequence [0099, 0141].  Church teaches that the gRNA has been treated with a phosphatase in a manner to remove phosphate groups to enable scarless genome editing with higher efficiencies and lower cellular toxicity [0142]. Church teaches genome editing using DNA binding proteins or systems, such as TALENS and Cas9, and teaches characteristics of the target nucleic acids upon which the TALEN or Cas9 binds [0093, 0095]. Church teaches multiplex genome editing using one or more guide RNAs [0016, 0092].
Church does not explicitly teach or suggest removal of terminal phosphate groups from the 3’ or 5’ of the gRNA. Church does not teach wherein the CRISPR RNA molecule is produced by in vitro transcription, and wherein the CRISPR protein and the CRISPR RNA molecule form a CRISPR protein/CRISPR RNA molecule complex prior to being introduced into the cell.
Kim teaches genome editing using RNA guided DNA binding proteins [abstract].  Kim teaches the use of RNA-guided engineered nuclease ribonucleoproteins (RGEN RNPs) to edit genes [pg. 1013, col. 1, para 2].  Kim teaches that recombinant Cas 9 protein complexed with in vitro transcribed gRNA can be delivered into cultured human cells to sidestep many limitations associated with the use of plasmids [pg. 1013, col. 1, para 1].  Kim teaches transfection of the RGEN RNP into cells [pg. 1013, col. 1, para 2].  Kim teaches that to express Cas9 and guide RNA in cultured cells in vitro, typically, plasmids that encode them are transfected via lipofection or electroporation [pg. 1012, col. 2, para 2]. Unfortunately, use of plasmids is often limited by random integration of all or part of the plasmid DNA into the host genome [pg. 1012, col. 2, para 2].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the terminal phosphate groups from the 3’ or 5’ of the gRNAs are susceptible of being removed upon treatment of the gRNA with a phosphatase as taught by Church.  One of ordinary skill would recognize that the phosphatase treatment would remove all phosphate groups from a molecule regardless of location.
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Church and Kim by delivering a Cas9 protein complexed with gRNA complex to the cell, as taught by Kim, instead of separately introducing Cas9 and gRNA to the cell as taught by Church, in order to receive the expected benefit that delivery of the complex would sidestep many limitations associated with the use of plasmids. One of ordinary skill in the art would have a reasonable expectation of success since both Church and Kim teach genome editing using RNA guided DNA binding proteins, when the guide RNA complexes with a Cas9 enzyme.  
Regarding claims 27, Church teaches the cell delivery of a homologous donor DNA strand (i.e. linear) that is homologous at both termini to the target site [0003, 0006, Fig. 1].
Regarding claims 29, Church teaches the Cas9 nuclease having the function to nick or cut double stranded DNA [0086].
Regarding claim 33, Church teaches the introduction of a plurality of RNAs that guides the enzymes to a particular (i.e. different) site of the DNA [0017]. Kim teaches multiplex genome editing using RGEN RNPs whose sgRNAs target two different target sites[pg. 1014, col. 2, para 2].
	
Claims 30, 31, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Church (US 2015/0031132 A1, published 1/29/2015) in view of Kim (Kim et al. Genome Res. 2014. 24: 1012-1019) as applied to claims 26-29, 33, and 44, and further in view of Cong (WO 2015/089462 A1, published 06/18/2015).
The combined teachings of Church and Kim are discussed above as applied to claims 26-29, 33, and 44 and similarly apply to claims 30, 31, and 43.
The combined teachings of Church and Kim does not teach or suggest the introduction of two Cas9 proteins.  Church does not teach or suggest the two Cas9 protein containing a HNH or RuvC mutation, where one of the Cas9 proteins has a mutation that renders the HNH domain inactive and the other Cas9 protein has a mutation that renders the RuvC domain inactive.  
  Cong teaches methods of directing CRISPR complex formation in eukaryotic cells to ensure enhanced specificity for target recognition to edit or modify a target site in a genomic locus of interest [abstract].  Cong teaches a multiplexed SaCas9 enzyme system further comprising multiple chimeras and/or multiple multi guide sequences and a single tracr sequence [claim 30].
Regarding claim 30, Cong teaches that a CRISPR complex typically consists of one or more Cas proteins complexed with a gRNA hybridized to a target sequence to cleave one or both strands in or near the target sequence [00124]. 
Regarding claims 31 and 43, Cong teaches that the Cas9 enzyme may comprise one or more mutations and may be used as a generic DNA binding protein with or without fusion to a functional domain including mutations in one of the catalytic domains (D10 and H840 in the RuvC and HNH catalytic domains, respectively [0008, 0016]. Cong teaches that the conserved His and Asn residues in the HNH domains are mutated to Alanine to convert Cas9 into a noncomplementary-strand nicking enzyme [0008].  Cong teaches that an aspartate-to-alanine
substitution (D10A) in the RuvC I catalytic domain of Cas9 from S. pyogenes converts Cas9 from a nuclease that cleaves both strands to a nickase (cleaves a single strand) [00123]. Cong teaches that other examples of mutations that render Cas9 a nickase include, without limitation, H840A, N854A, and N863A [00123].  Cong teaches that using paired nicking can reduce off-target activity by 50 to 1,500 in cell lines and facilitate gene knockout without sacrificing on-target cleavage efficiency.
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method as taught and suggested by Church and Kim with two Cas 9 proteins where one of the Cas9 proteins has a mutation that renders the HNH domain inactive and the other Cas9 protein has a mutation that renders the RuvC domain inactive, as taught by Cong.  One of ordinary skill would be motivated to make this modification for the advantage of minimizing off target cleavage as taught by Cong.  This modification would amount to a combination of prior art elements known to yield predictable results of multiplex genome editing.  
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Church (US 2015/0031132 A1, published 1/29/2015) in view of Kim (Kim et al. Genome Res. 2014. 24: 1012-1019) as applied to claims 26-29, 33, and 44, and further in view of Gregory (US 2011/0301073 A1, published 12/8/2011).
The combined teachings of Church and Kim are discussed above as applied to claims 26-29, 33, and 44 and similarly apply to claim 34.
The combined teachings of Church and Kim does not teach or suggest where different target loci are located within twenty base pairs of each other.
Gregory teaches genomic editing using TALENS [abstract]. Gregory teaches two target sites on one gene located with 20 base pairs apart on which a pair of TALENS bind and cleave in the same gene [0025].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method as taught and suggested by Church where the different target sites are within 20 base pairs of each other.  The combination of prior art elements according to known methods to yield predictable results supports can support a conclusion of obviousness. See MPEP 2143(I). One of ordinary skill in the art would have a reasonable expectation of success since both Church and Gregory teach genome editing using site-specific nucleases.

Response to Arguments
Applicants argue that the combination of features of the claims is neither taught nor suggested by the Church reference.  Applicants arguments are moot in view of the new rejections set forth above.
Applicants also argue that their data supports the position that RNP complexes comprising dephosphorylated guide RNA molecules exhibit higher genome editing activity and decreased cell toxicity over RNP complexes comprising non-dephosphorylated guide RNA molecules. Applicants arguments have been considered and found not persuasive.  Church teaches that a gRNA treated with a phosphatase in a manner to remove phosphate groups enable scarless genome editing with higher efficiencies and lower cellular toxicity as discussed in the rejection above.  Therefore Cong’s teachings would support the position that the gRNA, in a RNP complex, where the phosphate groups have been remove would also enable scarless genome editing with higher efficiencies and lower cellular toxicity.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/SCARLETT Y GOON/QAS, Art Unit 1600